Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
[1] As appears from the statement above, the respondent executed the leases for the year 1920, the préference of privilege of obtaining which was sought by the respective petitions of the plaintiffs in both of the cases before us, which constituted the sole subject of the orders of the court below under review; and that, hence, there is no longer any actual controversy between the parties to these cases over the matters in issue involved in the appeals. The *452cases, therefore, present merely a moot question for our decision so far as the parties to these cases are concerned. Hamar v. Commonwealth, 107 Va. 636, 637-8, 59 S. E. 400; Mills v. Green, 159 U. S. 651, 16 Sup. Ct. 132, 40 L. Ed. 293; Garrett v. Snead, 121 Va. 390; 93 S. E. 628; note in 24 Am. & Eng. Ann. Cas. p. 247. Further,
[2] It would seem from the facts shown in the above statement that, prior to the time the leases aforesaid were made to the plaintiffs in the cases before us, a lease of the same property was made by respondent to two other parties, namely, one Dick Papazian and one N. E. Darhanian, and we are asked to construe a certain provision in that' lease. But these lessees were not parties in the court below to either of the cases before us, and no issue was made by the pleadings in either case in the court below involving that subject. It is therefore plain that any decision we might make on these appeals with respect to the proper construction of the provision of the lease just mentioned could not be carried into effect against the lessees last mentioned. Such a decision would be merely an opinion upon a moot question not in issue in the cases before us.
The appeals in both cases must, therefore, be dismissed.

Dismissed.